                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 1
                                                                 Sep 16, 2019
 2                                                                    SEAN F. MCAVOY, CLERK

 3
 4                         UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                      No. 2:19-CR-00047-TOR-1
 8
                         Plaintiff,                 ORDER GRANTING
 9                                                  DEFENDANT’S EXPEDITED
10                       v.                         MOTION FOR RELEASE TO
                                                    INPATIENT TREATMENT
11   RAEANN LOUISE TEVLIN,
12                                                  MOTION GRANTED
                         Defendant.                   (ECF No. 47)
13
14                                                  USM ACTION REQUIRED
15
16         Before the Court is Defendant’s Unopposed Motion for Release to Inpatient

17   Treatment and Motion to Expedite, ECF No. 47. Defendant recites in her motion

18   that the United States does not oppose this request.

19         Specifically, Defendant requests permission to be released for inpatient

20   treatment on September 19, 2019.

21         The Court finding good cause, IT IS ORDERED Defendant’s Motions,

22   ECF No. 47, are GRANTED. Defendant shall be released to John Stuart

23   Williams at 9:00 a.m. on September 19, 2019. Mr. Williams will transport the

24   Defendant directly to SPARC for inpatient treatment. Prior to release, Defendant

25   shall complete and sign the A.O. Form 199C.

26         Pretrial Services will monitor Defendant while in treatment. Defendant shall

27   comply with all directives of the U.S. Probation Officer.

28         Prior to commencing the treatment program, Defendant shall provide



     ORDER - 1
 1   waivers of confidentiality permitting the United States Probation Office and the
 2   treatment provider to exchange without qualification, in any form and at any time,
 3   any and all information or records related to Defendant’s conditions of release and
 4   supervision, and evaluation, treatment and performance in the program. It shall be
 5   the responsibility of defense counsel to provide such waivers.
 6         If Defendant terminates the treatment program before it is completed, the
 7   treatment provider and the Defendant shall immediately notify the U.S. Probation
 8   Officer, and Defendant shall immediately return to the custody of the U.S.
 9   Marshal.
10         On or before October 11, 2019, Defendant shall file a status report updating
11   her treatment progress and advising of the date inpatient treatment will be
12   completed.
13         Absent further order of the Court, Defendant shall return to the custody of
14   the U.S. Marshal upon completion of treatment.
15         IT IS SO ORDERED.
16         DATED September 16, 2019.
17
18                               _____________________________________
                                           JOHN T. RODGERS
19                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



     ORDER - 2
